Citation Nr: 1525980	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  04-33 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 19, 2000, for the grant of an increased disability rating for bronchial asthma with emphysema, to include a disability rating in excess of 30 percent. 

2.  Entitlement to a higher initial disability rating for allergic rhinitis in excess of 10 percent.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1972 to January 1974.

At the outset, the Board of Veterans' Appeals (Board) will review the instant matter's long and complex procedural history.  In May 1980, the Veteran filed a claim for service connection for bronchial asthma and allergic rhinitis.  In a September 1980 rating decision, the RO granted service connection for bronchial asthma and assigned a 10 percent disability rating effective May 22, 1980, the date of claim.  The RO also granted service connection for allergic rhinitis and assigned a noncompensable (0 percent) disability rating effective May 22, 1980, the date of claim.  

Initial Rating Appeals

Subsequently, in November 1980, the Veteran submitted a notice of disagreement (NOD) to the assigned initial ratings.  In the NOD, the Veteran stated that he would settle for "no less" than a combined 40 percent disability rating (10 percent for asthma and 30 percent for rhinitis) for the two service-connected disabilities.

In January 1981, the RO issued a statement of the case (SOC) that denied higher initial disability ratings for either disability.  Subsequently, the Veteran perfected the appeal, via VA Form 9, in January 1981 regarding the initial ratings.  In the VA Form 9, the Veteran essentially requested a rating of 20 percent for bronchial asthma and 30 percent for allergic rhinitis.  After subsequent development, in a May 1981 rating decision, the RO granted higher initial disability ratings of 30 percent for bronchial asthma and 10 percent for allergic rhinitis from the original date of claim.  As this resulted in a 40 percent combined disability rating, the RO found that the Veteran's appeal had been satisfied, and the case was not forwarded to the Board for adjudication.

Initial Rating for Bronchial Asthma Becomes Final

An appellant is presumed to be seeking the maximum possible benefit for the rating appealed.  An appellant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  In this case, as distinguished from A.B., the Veteran limited the appeal to a 20 percent disability rating for the service-connected bronchial asthma and an overall combined disability rating of 40 percent.  As the RO granted a 30 percent disability rating for bronchial asthma (10 percent higher than the Veteran requested in the substantive appeal, and 20 percent higher than requested in the NOD) with a 40 percent combined disability rating overall in the May 1981 rating decision, the Veteran's appeal for a higher initial disability rating for bronchial asthma was fully satisfied as to the rating for bronchial asthma.

Initial Rating for Allergic Rhinitis Remains on Appeal

The initial rating appeal regarding the initial rating for allergic rhinitis was not fully satisfied.  In both the NOD and the substantive appeal, however, the Veteran specifically requested a 30 percent disability rating for allergic rhinitis.  The May 1981 rating decision granted only a 10 disability rating for the service-connected rhinitis.  As this was not a complete grant of higher initial rating for allergic rhinitis, the issue of a higher initial disability rating for allergic rhinitis should have been sent for Board adjudication; therefore, the Board finds that the initial rating issue concerning allergic rhinitis remains open, and the issue is addressed in the instant decision.

In January 1994, VA received a letter from the Veteran requesting a higher rating for the service-connected allergic rhinitis.  In a February 1994 letter, the RO informed the Veteran that new medical evidence supporting a higher rating should be submitted.  Subsequently, in October 1994, the Veteran submitted a letter in which he stated that he wished to appeal the "denial of VA benefits in which my service connected disability rating is not correct."  As the initial rating period remained open, the Veteran was not required to file a claim for increased rating; therefore, the documents and submissions in 1994 did not constitute a claim for increase, but are evidence to be considered in the initial rating for the allergic rhinitis.  All questions of rating the allergic rhinitis are part of the initial rating issue, and the initial rating period on and after January 1994 is addressed in the instant decision.

The Veteran has appealed from the initial rating assigned for the service-connected allergic rhinitis.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.

Increased Rating Claim for Bronchial Asthma

An informal claim for an increased disability rating for the service-connected bronchial asthma was received on January 28, 1982.  On January 28, 1982, VA constructively received a VA treatment record reflecting a worsening of the service-connected bronchial asthma disability.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).  For the reasons discussed below, the Board finds that these medical records reflect an informal claim for an increased disability rating for the service-connected bronchial asthma.  See 38 C.F.R. § 3.157 (2014)

In September 2000, the Veteran filed what purported to be a formal claim for an increased rating for the service-connected bronchial asthma, and for service connection for emphysema secondary to the bronchial asthma; however, as the January 1982 (informal) claim for increased rating for bronchial asthma was already on appeal, a new claim for increase was neither required nor legally possible, as all rating questions had been subsumed by the January 1982 increased rating that was still open.  

In a February 2001 rating decision, the RO denied a rating in excess of 30 percent for bronchial asthma with pulmonary emphysema.  While the Veteran and the RO proceeded as if the September 2000 submission were a claim for increase, the issue of increased rating for bronchial asthma arose from the January 1982 claim for increase.  While a NOD was not required, the RO issued a SOC in May 2001, and a VA Form 9 was received in October 2001.  (While the VA Form 9 was not timely to perfect an appeal on the issue of increased rating, because both the Veteran and the RO misidentified the February 2001 rating decision as the rating decision on appeal, leading the Veteran to believe he had a full one year from issuance of the February 2001 rating decision to submit a timely substantive appeal, the Board will waive the lack of timeliness of the October 2001 substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the Board waived the time requirement for filing a substantive appeal by its treatment of the claim as being in appellate status).

Earlier Effective Date for Bronchial Asthma Rating

In an August 2003 decision, the Board addressed the issue of entitlement to an increased disability rating for the service-connected bronchial asthma with emphysema, which was then rated 30 percent disabling.  The Board granted a total disability rating of 100 percent, but did not assign an effective date for the 100 percent rating.  In a September 2003 rating decision, the RO assigned an effective date of September 19, 2000 for the 100 percent total disability rating.  In a January 2004 NOD, the Veteran objected to the effective date assigned, stating that the effective date should have gone back to 1997.  In a March 2005 statement, the Veteran advanced that the effective date should actually date back to 1996.  Then, in a December 2005 statement, the Veteran advanced that the effective date should be in 1995, if not earlier. 

A SOC was issued in August 2004 on the issue of whether an effective date earlier than September 19, 2000 was warranted for the 100 percent total disability rating for bronchial asthma with emphysema.  An earlier effective date was denied.  The Veteran subsequently filed a VA Form 9 in September 2004.  A supplemental statement of the case (SSOC) on the earlier effective date issue was sent to the Veteran in December 2006, which denied an effective date earlier than September 19, 2000 for the 100 percent total disability rating.  In a subsequent January 2007 informal hearing presentation, the Veteran's representative stated that the Veteran was seeking an earlier effective date of 1997.

In a January 2009 decision, the Board denied an effective date earlier than September 19, 2000 for the 100 percent total disability rating for bronchial asthma with emphysema.  Subsequently, in October 2009, the parties agreed in a Joint Motion for Remand (JMR) that the Board's decision to deny an effective date earlier than September 19, 2000 for a 100 percent rating for bronchial asthma with emphysema should be vacated and remanded.  Specifically, the parties agreed that the Board erred in failing to consider evidence that the Veteran was treated with Albuterol and for failing to obtain treatment records from the Fort Worth VA outpatient clinic for the period prior to March 1999.  As the instant decision constitutes a complete grant of the Veteran's appeal as to the bronchial asthma rating issue, the Board need not discuss whether the terms of the JMR have been satisfied.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006).

In a March 2010 decision, the Board remanded the issue of an effective date earlier than September 19, 2000, for a 100 percent rating for bronchial asthma with emphysema to obtain all VA treatment records from the VA North Texas Health Care System, to include the Fort Worth VA Outpatient Clinic, for the period from May 13, 1981 to September 19, 2000.  In a September 2010 SSOC, after reviewing the newly received VA treatment records and other evidence of record, the RO again denied an earlier effective date for the 100 percent total disability rating.  

In an August 2011 decision, the Board again remanded the issue of an effective date earlier than September 19, 2000, for a 100 percent rating for bronchial asthma with emphysema to attempt to obtain a September 2, 1982 VA pulmonary function test, and to allow the RO to address the Veteran's argument "regarding an open informal claim for an increased rating" found in the May 2011 informal hearing presentation.  

A SSOC was issued in June 2012 on the issue of an effective date earlier than September 19, 2000 for a 100 percent rating for bronchial asthma with emphysema.  In an April 2013 decision, the Board again remanded the earlier effective date issue to obtain newly identified treatment records and to consider a newly received lay statement.  After completing the necessary development, the Agency of Original Jurisdiction (AOJ) was to readjudicate entitlement to an effective date earlier than September 19, 2000 for the grant of a 100 percent disability rating for bronchial asthma with emphysema, and also to consider the issue of a rating greater than 30 percent for bronchial asthma with emphysema prior to September 19, 2000.  When the Veteran failed to respond to VA's request for signed waivers to obtain the outstanding medical records, a SSOC was issued in May 2013.  

In a subsequent September 2013 Board decision, the issue of earlier effective date for rating for bronchial asthma was again remanded because the AOJ did not address whether medical records dated as early as 1982 should be construed as an informal claim for an increased rating, and for failing to consider the lay statement cited to in the April 2013 decision.  In a November 2013 SSOC, the AOJ specifically stated that it was considering VA treatment records from 1981 to 1983, along with the previously identified lay statement.  Further, it was noted that the Veteran again failed to provide the requested releases.  

The Veteran subsequently attempted to provide the requested release forms in March 2014.  In March 2014, the Board once again remanded the instant matter.  The Board found that previous remands had not been complied with, as the AOJ had not adequately addressed the issue of a disability rating greater than 30 percent for the period prior to September 19, 2000.  Further, the Board noted that the release forms faxed by the Veteran in March 2014 were inadequate because a signature page was not included.

In April 2014, the AOJ sent the Veteran a letter requesting that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, so VA could obtain the records first identified in the April 2013 Board decision.  Signed releases were submitted by the Veteran in April 2014.  Records were subsequently obtained, except for the Community Hospital at Long Beach, which sent VA a negative response.  In a January 2015 SSOC, the AOJ noted both the evidence received and the unavailability of records from the Community Hospital at Long Beach.  

In the January 2015 SSOC, the AOJ adjudicated all the bronchial asthma rating questions that were at this point characterized as two separate issues, although the same rating questions regarding when entitlement to a higher rating for the period prior to September 19, 2000 are involved in both issues.  The AOJ adjudicated the issues as presented to it, namely, entitlement to an effective date prior to September 19, 2000 for a 100 percent disability rating for bronchial asthma with emphysema, and entitlement to a disability rating greater than 30 percent for bronchial asthma with emphysema prior to September 19, 2000.  Because of the unique and long and confusing procedural history in this case, the identical rating questions for the period prior to September 19, 2000 have been adjudicated both as increased rating (in excess of 30 percent and, ostensibly, to 100 percent) and earlier effective date for 100 percent rating (which includes lesser questions of ratings in excess of 30 percent but less than 100 percent).  

In the instant decision, the Board grants a 60 percent initial disability rating for bronchial asthma with emphysema from January 28, 1982 until June 20, 2000, and then grants a 100 percent total disability rating from June 21, 2000 (to September 19, 2000).  For the reasons discussed below, this is a complete grant of the bronchial asthma rating issue.  As such, the Board need not address whether the numerous remand directives throughout the course of this appeal have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As discussed above, an appellant is presumed to be seeking the maximum possible benefit for the rating appealed, but may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  A.B., 6 Vet. App. at 39.  The Board notes that, throughout the course of this appeal, the Veteran has requested a number of differing effective dates for the 100 percent total disability rating for bronchial asthma with emphysema; however, in a May 2011 informal hearing presentation, the Veteran's representative stated that the Veteran respectfully requested a 60 percent disability rating for bronchial asthma with emphysema from January 1982, and a 100 percent total disability rating from June 2000.  

In the May 2011 informal hearing presentation, the Veteran's representative lays out a thorough, documented, and well-reasoned argument as to why a 60 percent disability rating is warranted from January 1982 until June 2000.  There is no indication in the record that the representative limited the disability rating sought without receiving authorization from the Veteran.  The evidence of record since the May 2011 informal hearing presentation, including the informal hearing presentation received in April 2015, does not indicate that the Veteran or his representative have changed their position on limiting the scope of the appeal.  For these reasons, the instant Board decision, which grants an increased 60 percent disability rating for bronchial asthma with emphysema from January 28, 1982 until June 20, 2000, and then grants a 100 percent total disability rating from June 21, 2000, represents a total grant of benefits concerning the bronchial asthma rating issue on appeal.

Since the issuance of the last SSOC, additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. 
§ 20.1304 (2014).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of a higher initial disability rating for allergic rhinitis in excess of 10 percent and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A VA treatment record entry dated January 28, 1982, which was in the constructive possession of VA, constitutes an informal claim for an increased disability rating for bronchial asthma with emphysema.

2.  For the period from January 28, 1982 until June 20, 2000, the Veteran's bronchial asthma with emphysema more nearly approximated severe symptomatology.

3.  For the period from June 21, 2000, the Veteran was required to treat the service-connected bronchial asthma with emphysema with a daily, systemic, high-dose corticosteroid. 


CONCLUSIONS OF LAW

1.  An informal claim for an increased rating for bronchial asthma with emphysema was received on January 28, 1982.  38 C.F.R. §§ 5107, 5110, 7105 (West 2014); 
38 C.F.R. §§ 3.102, 3.155, 3.157 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, from January 28, 1982 to June 20, 2000, the criteria for a 60 percent disability rating for bronchial asthma with emphysema have been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 3.400(o), 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 (1980 & 2014).

3.  Resolving all reasonable doubt in the Veteran's favor, from June 21, 2000, the criteria for a 100 percent total disability rating for bronchial asthma with emphysema have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 3.400(o), 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants a higher initial disability rating of 60 percent for bronchial asthma with emphysema from January 28, 1982 to June 20, 2000, and a 100 percent total disability rating from June 21, 2000, which represents a complete allowance of the appeal as to that issue, no further discussion of VA's duties to notify and to assist is necessary as to the issue of a higher initial disability rating for bronchial asthma with emphysema.

Effective Date and Disability Rating Law and Regulation

The Veteran contends that an effective date earlier than September 19, 2000 should be assigned for the grant of an increased disability rating for bronchial asthma with emphysema.  Specifically, in a May 2011 informal hearing presentation, the Veteran's representative advanced that VA treatment records received for the period between 1982 and 1988 constituted an informal claim for an increased disability rating.  Further, the Veteran has requested that a 60 percent disability rating be granted from January 1982, and that a 100 percent total disability rating be granted from June 2000.

As discussed above, the Veteran's appeal of the initial rating assigned for the service connected bronchial asthma in the September 1980 rating decision became final when the RO issued a May 1981 rating decision granting a higher initial disability rating of 30 percent for bronchial asthma, which was a complete grant as to that issue.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014). 

As the May 1981 decision became final, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim was received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2014).  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.

VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell, 2 Vet. App. 611 (VA medical records are in constructive possession of the agency).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2014).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

During the pendency of this appeal, the criteria for evaluating disorders of the respiratory system were revised.  Generally, where the rating criteria are amended during the course of the appeal, both the former and the current schedular criteria are considered.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).

At the time of the September 1980 rating decision granting service connection for bronchial asthma, under Diagnostic Code 6602 for bronchial asthma, a 30 percent disability rating was warranted for moderate symptoms; asthmatic attacks rather frequent (separated by only 10-14 day intervals) with moderate dyspnea on exertion between attacks.  A 60 percent disability rating was warranted for severe symptoms; frequent attacks of asthma (one or more attacks weekly), marked dyspnea on exertion between attacks with only temporary relief by medication; more than light manual labor precluded.  A 100 percent total disability rating was warranted for pronounced symptoms; asthmatic attacks very frequently with severe dyspnea on slight exertion between attacks and with marked loss of weight or other evidence of severe impairment of health.  38 C.F.R. § 4.97 (1980).

Also at time of the September 1980 rating decision, under Diagnostic Code 6603 for pulmonary emphysema, a 30 percent disability rating was warranted for moderate symptoms; with moderate dyspnea occurring after climbing one flight of steps or walking more than one block on level surface; pulmonary function tests consistent with findings of moderate emphysema.  A 60 percent disability rating was warranted for severe symptoms; exertional dyspnea sufficient to prevent climbing one flight of steps or walking one block without stopping; ventilatory impairment or severe degree confirmed by pulmonary function tests with marked impairment of health.  A 100 percent total disability rating was warranted for pronounced symptoms; intractable and totally incapacitating; with dyspnea at rest, or marked dyspnea and cyanosis on mild exertion; severity of emphysema confirmed by chest X-rays and pulmonary function test.  Id.

Effective October 7, 1996, Diagnostic Code 6602 was amended as follows.  A 30 percent disability rating is warranted where PFTs show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent disability rating contemplates PFTs that show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted where PFTs show any of the following: a FEV-1 of less than 40 percent predicted, a FEV-/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immunosuppressive medications are required on a daily basis.  38 C.F.R. § 4.97 (2014).

Further, Diagnostic Code 6603 was amended as follows.  A 30 percent rating is warranted when the FEV-1 is 56 to 70 percent predicted, or; the FEV-1/FVC is 56 to 70 percent, or; the DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted when the FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4) (2014).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602.  As 38 C.F.R. 
§ 4.96(d)(4) does not explicitly apply to Diagnostic Code 6602, the Board will use the PFT results that allow the most favorable disability rating to the Veteran.

As the instant decision represents a total grant of the bronchial asthma rating issue on appeal, the Board need not consider whether a higher initial disability rating would be warranted under any other diagnostic code.

Effective Date for Increased Disability Rating for 
Bronchial Asthma with Emphysema

After review of all the lay and medical evidence, the Board finds that VA medical records beginning January 28, 1982 constituted the earliest informal claim for an increased disability rating for the service-connected bronchial asthma disability.  An informal claim was created when the Veteran sought treatment for worsening symptoms of the service-connected bronchial asthma on January 28, 1982.  See 
38 C.F.R. § 3.157(a), (b)(1) (providing VA treatment records may constitute informal claims for increase).  This was the earliest communication received after the May 1981 rating decision to grant a higher initial disability rating of 30 percent for bronchial asthma (which was a complete grant of the initial rating appeal).  The Board notes that, while the January 28, 1982 VA treatment record and other relevant VA treatment records from that time period were not obtained and/or considered by VA until recently, such VA medical documentation is considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell, 2 Vet. App. 611.

Next, the Board finds that the January 28, 1982 VA treatment record, when considered with the other relevant evidence from that period, is the earliest evidence for which it is factually ascertainable that the criteria for a rating in excess of 30 percent for bronchial asthma with emphysema were met.  Specifically, the January 28, 1982 VA treatment record reflects that the Veteran had recently suffered an asthma attack, and that the VA examiner noted that immunotherapy should be considered.  Such evidence, when considered with the other evidence of record, indicates that the Veteran's symptoms were "severe," which would warrant a 60 percent disability rating under the rating criteria in effect at that time.  38 C.F.R. § 4.97 (1980).  The evidence of record is addressed in greater detail below.

For these reasons, the Board finds that an earlier effective date of January 28, 1982 for the grant of an increased disability rating for bronchial asthma with emphysema is warranted.  38 C.F.R. §§ 5107, 5110; 38 C.F.R. §§ 3.157, 3.400(o).  The Board addresses the appropriate ratings for the relevant time periods below.       

Bronchial Asthma Disability Rating from January 28, 1982 to June 21, 2000

The Veteran and his representative have advanced that, from January 28, 1982 to June 21, 2000 the Veteran was entitled to 60 percent disability rating for bronchial asthma with emphysema.  After a review of all the evidence of record, the Board finds that the Veteran's service-connected bronchial asthma with emphysema more nearly approximated severe symptomatology from January 28, 1982 until June 20, 2000 to warrant a 60 percent disability rating.

A January 28, 1982 VA treatment record reflects that the Veteran reported having an asthma attack in November 1981.  Upon examination mild wheezing was noted in the chest.  At the conclusion of the examination the VA examiner noted that immunotherapy should be considered.  A September 1982 VA treatment record conveys that the Veteran was taking Brethine two to three times per week to treat the asthma.  It was also noted that dust at work aggravated the asthma symptoms.  A VA consultation sheet from September 1981 conveys that the Veteran had asthma attacks requiring emergency room visits in 1974, 1976, and 1977.  The VA examiner stated that the Veteran continued to have wheezing and coughing requiring treatment with Terbutaline.  

A May 1982 VA treatment record reflects that the Veteran went to the emergency room with chest pains and painful deep breathing.  An October 1982 VA treatment record stated that the Veteran had an increase in coughing, wheezing, and difficulty breathing.  The symptoms caused the Veteran to miss three days of work.  A March 1983 VA treatment record noted that the Veteran had intermittent coughing and wheezing, which had increased in the past three to four weeks.  The Veteran would use Brethine once per day on average.  The VA examiner suggested beginning immunotherapy.  A May 1983 VA treatment record noted daily wheezing and coughing for the previous six weeks, which was exacerbated by exertion.  Noted medications were Brethine and Tedral.  A September 1983 VA treatment record conveyed increased asthma symptoms with frequent wheezing over the previous two to three weeks, resulting in four days of lost work.  In a May 1987 VA treatment record, the VA examiner opined that it appeared the Veteran had severe asthma.

In a January 1994 statement, the Veteran advanced that the respiratory disabilities were having a severe impact on the ability to work.  Specifically, the Veteran conveyed having difficulty breathing and walking while performing manual labor at work.  The Veteran also reported receiving shots to treat the disabilities.

The Veteran received a VA respiratory examination in November 2000.  The VA examination report reflects that the Veteran noted that as far back as service the respiratory disabilities would cause weakness, shortness of breath, and wheezing after exercise.  The shortness of breath continued to be rather marked and became particularly severe in the last one-to-two years.  It was noted that the Veteran's VA physician felt that the bronchial asthma had progressed to emphysema.  The Veteran reported missing a lot of work due to the breathing problems.  On a day-to-day basis the Veteran's shortness of breath would vary, with some days being worse than others.  

Upon examination the Veteran's lungs sounded clear, although it was noted that the Veteran had just had a bronchi dilator.  The VA examiner did not hear any whizzing or bronchi.  A pulmonary function test was conducted which conveyed a FEV-1 of 74 percent predicted, and a FEV-1/FVC of 70 percent.  The test report noted mild impairment.  At the conclusion of the examination the Veteran was diagnosed with true bronchial asthma which progressed to pulmonary emphysema secondary to the bronchial asthma.  The VA examiner opined that the pulmonary problem had considerably worsened.

In a November 2000 statement, the Veteran advanced that over the previous 10 years he was "medically and financially a mess."  The Veteran noted struggling for breath "many, many, many times."  Further, the Veteran conveyed becoming tired very fast.  In an April 2002 VA Form 21-8940, the Veteran advanced that from 1992 until 2002, the service-connected respiratory disabilities resulted in almost two-and-a-half years of lost time due to illness. 

A new VA respiratory examination was conducted in July 2003.  The VA examination report reflects that the Veteran complained of shortness of breath all the time.  Further, the Veteran complained of bad asthma attacks four times per month, with periodic trips to the emergency room for treatment.  FEV-1/FVC was 85 percent, and DLCO was 38 percent predicted.  At the conclusion of the examination the VA examiner opined that the Veteran's bronchial asthma was severe.  In a January 2004 statement, the Veteran advanced having these severe symptoms since at least 1997.

The Veteran submitted a Statement in March 2005 in which he advanced having respiratory failure on three occasions in 1997.  Further, he also advanced respiratory failure in December 1999 and 2000.  In a subsequent December 2005 statement, the Veteran advanced having respiratory failure in 1986, 1991, and 1996.  VA also received a statement from the Veteran in May 2015 in which he advanced having respiratory failure in 1978, 1981, 1994, and 2004.

After a review of all the evidence, lay and medical, the Board finds that, from January 28, 1982 until June 20, 2000, the service-connected bronchial asthma with emphysema has more nearly approximated severe symptomatology to warrant a 60 percent disability rating under Diagnostic Code 6602.  38 C.F.R. § 4.97 (1980).  Specifically, the evidence reflects that a number of VA physicians opined that, during this period, the Veteran's symptoms were moderately-severe to severe.  Observed symptoms included regular shortness of breath, coughing, wheezing, and severe asthma attacks, which required regular medication.  Further, these symptoms resulted in significant missed work time and multiple trips to the emergency room.  Resolving reasonable doubt in favor of the Veteran, a 60 percent disability rating is warranted under Diagnostic Code 6602 for the period from January 28, 1982 until June 20, 2000, for severe symptoms caused by the service-connected bronchial asthma with emphysema.  38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6602 (1980 & 2014).  

The appeal for an increased disability rating for bronchial asthma with emphysema from January 28, 1982 until June 20, 2000 is fully granted in this Board decision.  In the May 2011 informal hearing presentation, the Veteran and his representative specifically indicated that a 60 percent disability rating for this time period would fully satisfy the appeal; thus, this is a full grant of the benefits sought on appeal as to this portion of the bronchial asthma rating decision.  This is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for an increased disability rating from January 28, 1982 until June 20, 2000, for bronchial asthma with emphysema, was knowing and intelligent, made with representation, and is consistent with the evidence of record and the Veteran's own contentions regarding severity of symptoms and rating percentages requested. 

Because a 60 percent increased disability rating for bronchial asthma with emphysema was granted from January 28, 1982 until June 20, 2000, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an increased disability rating in excess of 60 percent for the relevant period on appeal.  See 38 C.F.R. § 20.204 (2014) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an increased disability rating in excess of 60 percent for the period from January 28, 1982 until June 20, 2000 is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

The Board has also considered whether the increased disability rating of 60 percent was warranted at any point during the one year period prior to January 28, 1982, the date the informal claim was received.  See Hart, 21 Vet. App. 505.  The evidence of record does not reflect that the Veteran was entitled to an increased disability rating for bronchial asthma with emphysema at any time during the period from January 28, 1981 through January 27, 1982.  As such, the appropriate effective date for the increased disability rating of 60 percent is January 28, 1982, the date the informal claim was received.  See 38 C.F.R. § 3.400(o).

Bronchial Asthma Disability Rating from June 21, 2000

The Veteran and his representative have advanced that that a 100 percent total disability rating for bronchial asthma with emphysema is warranted from June 21, 2000, as a VA treatment record from that date reflects that the Veteran was taking a daily-use, systemic, high-dose corticosteroid.  After a review of all the evidence of record, the Board finds that the Veteran was required to treat the service-connected bronchial asthma with emphysema with a daily, systemic, high-dose corticosteroid from June 21, 2000.

A June 21, 2000, VA medical certificate reflects that the Veteran was out of asthma inhalers.  Upon examination the Veteran's pharynx was within normal limits and the Veteran's lungs were clear.  The Veteran was prescribed Albuterol and Vancenase.  Subsequently, in September 2000, the Veteran was again prescribed Albuterol.  

A November 2000 VA treatment record indicates that the Veteran was taking Albuterol through an oral inhaler every four hours as needed.  The Veteran was also using two sprays in each nostril of Beclomethasone twice a day, and one tablet three times per day of Chlorpheniramine.  The record reflects that the plan was to add a Triamcinolone inhaler.  A December 2000 VA treatment record notes that the Veteran advanced that the Azmacort was not working well, but that he was using Albuterol a lot.

In October 2004, VA received a pulmonary impairment questionnaire which appears to have been completed by the Veteran.  The questionnaire reflects that the Veteran advanced treating the respiratory disabilities four times per day with occasional emergency room visits.  The Veteran advanced this included treatment by nebulizer, steroid, and inhaler.  

In a December 2008 informal hearing presentation, the Veteran's representative noted that the June 21, 2000 VA medical certificate, discussed above, prescribed Vancenase for use twice a day.  The representative advanced that Vancenase is a corticosteroid, and cited to an article found at the website Drugs.com.  While the internet link provided by the representative no longer works, the Board was able to find the current internet location of the cited information on Drugs.com.  The linked article explained that Vancenase, also known as Beclomethasone, is a nasal steroid treatment.  See http://www.drugs.com/mtm/vancenase-aq.html (last accessed June 15, 2015).  

The Board notes that the Drugs.com article indicates that Vancenase is primarily used to treat nasal symptoms, and was most likely prescribed to treat the Veteran's service-connected allergic rhinitis; however, the article also indicates that Beclomethasone (Vancenase) may also be used for purposes other than those listed in the internet guide.  As a VA physician, in the above discussed November 2000 treatment record, subsequently prescribed the Veteran Triamcinolone, a corticosteroid, via inhaler, the Board will resolve reasonable doubt in favor of the Veteran to find that the Vancenase was prescribed to treat both the service-connected allergic rhinitis and the service-connected asthmatic bronchitis.

After a review of all the evidence, lay and medical, the Board finds that, from June 21, 2000, the service-connected bronchial asthma with emphysema required the Veteran to treat the disability with a daily, systemic, high-dose corticosteroid, to warrant a 100 percent total disability rating under Diagnostic Code 6602.  38 C.F.R. § 4.97 (2014).  Specifically, the evidence reflects that on June 21, 2000, the Veteran was prescribed the daily, systemic, high-dose corticosteroid of Vancenase.  As such, resolving reasonable doubt in favor of the Veteran, a 100 percent total disability rating is warranted under Diagnostic Code 6602 from June 21, 2000 (to September 19, 2000) for the service-connected bronchial asthma with emphysema.  38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6602 (2014).

Extraschedular Rating Legal Criteria

The Board has also considered whether an extraschedular rating is warranted for the service-connected bronchial asthma with emphysema.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

As discussed above, concerning the appeal for an increased disability rating for the service-connected bronchial asthma with emphysema, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an increased disability rating in excess of 60 percent from January 28, 1982.  As such, the full grant of benefits for the service-connected bronchial asthma with emphysema for the increased disability rating period from January 28, 1982, in this case also effects withdrawal of any extraschedular rating considerations.  See 38 C.F.R. § 20.204 (2014).  Further, for the period from June 21, 2000, the Veteran has been granted a 100 percent rating that represents the maximum benefit based on the disability ratings schedule.  See 38 U.S.C.A. § 1155 (2014).  For these reasons, any questions of an extra-schedular disability rating for bronchial asthma with emphysema are also rendered moot with no remaining questions of law or fact to decide.


ORDER

An increased disability rating of 60 percent for bronchial asthma with emphysema, with an earlier effective date of January 28, 1982, is granted; an increased disability rating of 100 percent, with an earlier effective date of June 21, 2000, is granted.


REMAND

Initial Rating for Allergic Rhinitis

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  As discussed above, the issue of a higher initial disability rating for allergic rhinitis in excess of 10 percent has remained open since the Veteran's substantive appeal in January 1981.  Since that time, VA has received extensive medical documentation indicating that the symptoms of the service-connected allergic rhinitis may have worsened.  As such, a remand is necessary to schedule the Veteran for a new VA examination to determine the current state of the service-connected allergic rhinitis.


TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is service connected for allergic rhinitis, and he appealed the initial disability rating assigned for the disability.  A.B. at 39 (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  On multiple occasions throughout the course of this appeal, the Veteran has advanced that both of the service-connected respiratory disabilities have rendered him unable to obtain or maintain substantially gainful employment, raising the issue of entitlement to a TDIU.  As the issue of a TDIU has not previously been adjudicated, the Board remands the issue to the RO for adjudication.

Outstanding Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell, 2 Vet. App. 611.  On remand the AOJ should attempt to obtain any outstanding VA medical records for the period from September 2014.    

Accordingly, the issues of a higher initial disability rating for allergic rhinitis in excess of 10 percent and entitlement to a TDIU are REMANDED for the following action:

1.  Associate with the record any identified VA treatment records pertaining to the treatment of the allergic rhinitis, not already of record, for the period from September 2014.

2.  Then, schedule the Veteran for the appropriate VA examination(s) for allergic rhinitis.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The VA examiner should report the extent of the allergic rhinitis disability symptoms in accordance with VA rating criteria.  In particular, the VA examiner should address whether polyps are present, and the percentage of obstruction of one or both nasal passages.

3.  Then, after any additional notification and/or development deemed warranted, adjudicate/readjudicate the issues of a higher initial disability rating for allergic rhinitis in excess of 10 percent and entitlement to a TDIU.  If any benefit sought on appeal is/remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


